Citation Nr: 1637593	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  13-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the cervical spine. 

2.  Entitlement to a compensable evaluation for service-connected migraines and cervicogenic headaches. 

3.  Entitlement to an evaluation in excess of 30 percent for service-connected radiculopathy of the left upper extremity, to include whether a compensable evaluation is warranted dating back to January 14, 2010.

4.  Entitlement to an evaluation in excess of 20 percent for service-connected radiculopathy of the right upper extremity, to include whether a compensable evaluation is warranted dating back to January 14, 2010.

5.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for Bell's Palsy.

6.  Entitlement to service connection for a bilateral eye condition.
7.  Entitlement to service connection for a lumbar spine condition.

8.  Entitlement to service connection for a traumatic brain injury (TBI).

9.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision and a July 2012 RO determination.

In a May 2015 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected degenerative disc disease of the cervical spine to 20 percent, effective January 14, 2010.  Since the RO did not assign the maximum disability rating possible, this appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

Additionally, the May 2015 rating decision also granted service connection separately for radiculopathy of both upper extremities and assigned effective dates of January 13, 2014.  As service connection was granted for radiculopathy in relation to the Veteran's service-connected cervical spine disability, the Board notes that the issues of entitlement to increased ratings for radiculopathy of each upper extremity remain before the Board and, as such, were included in the most recent supplemental statement of the case (SSOC).  Moreover, the issues of entitlement to compensable evaluations for radiculopathy of each upper extremity must be considered for the entire period of time on appeal, which dates back to January 14, 2010, the date of the Veteran's claim.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in Chicago, Illinois, in May 2016.  A transcript of this hearing has been associated with the claims file.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ)/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In reviewing the Veteran's appeals for increased ratings, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  However, as there is no evidence, to include the Veteran's own statements, that he is unemployed or unemployable as a result of his service-connected disabilities, the Board finds that Rice is not applicable to the current appeal and the issue of entitlement to TDIU should not be construed as being on appeal.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362   (Fed. Cir. 2009).

The Board notes that additional medical evidence was associated with the claims file after the most recent SSOC was issued.  However, the representative indicated in May 2016 that he wished to waive initial review of this evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The only issue being decided at this time is entitlement to a higher rating for degenerative disc disease of the cervical spine.  All other issues identified above are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected degenerative disc disease of the cervical spine is manifested by flexion to 30 degrees, extension to 20 degrees, lateral rotation to the left and to the right to 60 degrees, lateral flexion to the left and to the right to 30 degrees, complaints of pain, and no ankylosis or incapacitating episodes.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the cervical spine were not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A January 2010 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant post-service medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was most recently provided VA examinations which addressed his cervical spine disability in April 2010 and January 2014.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the cervical spine.

In an April 2010 rating decision, the RO granted service connection for degenerative disc disease and arthritis of the cervical spine with cervicogenic headaches and assigned a 10 percent evaluation, effective January 14, 2010, under Diagnostic Code 5243.  In a May 2015 rating decision, the RO assigned a 20 percent evaluation for service-connected degenerative disc disease of the cervical spine, effective January 14, 2010, and a separate noncompensable evaluation for service-connected migraines and cervicogenic headaches, effective January 14, 2010, under Diagnostic Code 8100.  The Veteran is seeking a higher rating for both disabilities.  The Veteran's service-connected migraines and cervicogenic headaches claim is addressed in the Remand below.

Regarding the Veteran's cervical spine disability, Diagnostic Codes 5242 and 5243 are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula:
      	A 10 percent rating is assigned for 
      o	The cervical spine when
?	Forward flexion is greater than 30 degrees but not greater than 40 degrees, or
?	Combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees;
o	Muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or
o	Vertebral body fracture with loss of 50 percent or more of the height.
      	A 20 percent rating is assigned for
      o	The cervical spine when
?	Forward flexion is greater than 15 degrees but not greater than 30 degrees, or
?	Combined range of motion is not greater than 170 degrees
o	Muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
      	A 30 percent rating is assigned for
      o	The cervical spine when
      ?	Forward flexion is 15 degrees or less, or
      ?	Favorable ankylosis of the entire cervical spine.
	A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.
	A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a , Plate V.

The Veteran could alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  The Formula for Rating IVDS Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months ............................ 60 percent

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months .. 40 percent

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months .. 20 percent

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months ...... 10 percent

For purposes of evaluations under the Formula for Rating IVDS on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Board has reviewed all relevant post-service medical records, which document complaints of chronic neck pain, as well as the Veteran's statements and hearing testimony.  The Veteran also underwent VA spine examinations in April 2010 and January 2014, which are of record.  

At the April 2010 VA examination, cervical kyphosis was noted with no paraspinal spasm.  The Veteran was able to flex to 45 degrees, extend to 20 degrees, rotate to 35 degrees to the right and the left, and tilt to 25 degrees to the right and the left.  There was no further functional limitation due to fatigue, incoordination, or flare up.  Active and passive range of motion was unaffected by repetition.  There were no incapacitating episodes or radiation of pain.

In November 2012, the Veteran was scheduled for a VA cervical spine examination, for which he failed to report.

At the January 2014 VA examination, the Veteran was able to flex to 30 degrees, extend to 20 degrees, laterally rotate to 60 degrees to the right and the left, and laterally flex to the left and to the right to 30 degrees.  Upon repetitive-use testing, right lateral flexion was limited to 25 degrees and right lateral rotation was limited to 50 degrees.  No other limitations were noted upon repetitive-use testing.  No ankylosis or neurologic abnormalities related to his cervical spine disability other than radiculopathy were noted.  No incapacitating episodes over the past 12 months due to IVDS were noted. 

Upon review of all pertinent evidence of record, the criteria for a rating higher than 20 percent have not been met.  The April 2010 VA examination noted a flexion of 45 degrees, and the January 2014 VA examination noted a flexion of 30 degrees.  Neither of these examinations demonstrated ankylosis of any kind of cervical spine or the entire spine.  The Board finds there is no medical or lay evidence of record demonstrating that the Veteran's service-connected cervical spine disability has demonstrated forward flexion of the cervical spine of 15 degrees or less, or favorable or unfavorable ankylosis of the cervical spine or of the entire spine.  As such, an evaluation in excess of 20 percent is not warranted under the General Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

With respect to the possibility of assigning a higher rating under 38 C.F.R. §§ 4.40, 4.45, there is no indication in the medical evidence of record, to include the April 2010 and January 2014 VA spine examination reports, that any subjective complaints, such as pain, fatigue, incoordination, or weakness, result in additional limitation of function so as to meet the criteria for a higher evaluation.  The April 2010 VA examination report specifically noted that active and passive range of motion were unaffected by repetition, and no further functional limitation due to fatigue, incoordination, or flare-up was noted.  While the January 2014 VA examination report noted some additional limitation to right lateral flexion and right lateral rotation upon repetitive-use testing, these additional limitations did not meet the criteria for a higher evaluation.  As such, an increased rating is not warranted under the Deluca criteria.  

The Board has considered whether a separate evaluation is warranted for any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, under an appropriate diagnostic code for any period of time on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  Separate ratings have already been assigned for radiculopathy of the bilateral upper extremities and will be discussed below. 

No other objective neurological abnormalities were noted in the claims file.  

With regard to applying the Formula for Rating IVDS Based on Incapacitating Episodes, there is no evidence of record documenting physician-prescribed bedrest for the Veteran's cervical spine disability.  The April 2010 and January 2014 VA examination reports specifically noted that the Veteran has not experienced incapacitating episodes.  Although he may voluntarily restrict his physical activities when he experiences increased pain, this is not how VA defines an incapacitating episode.  As such, an increased rating is not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes for any period of time on appeal.


In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected degenerative disc disease of the cervical spine.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.

2.  Extraschedular ratings and entitlement to special monthly compensation (SMC).

Although a case may be referred to the Director, Compensation Service, for consideration of an extraschedular rating, see 38 C.F.R. § 3.321 (b)(1) (2015), referral requires that there be symptoms not contemplated by the rating criteria.  In Yancy v. McDonald, the Court noted that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy, 27 Vet. App. at 495; see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not raised this issue through his statements or testimony, and the evidence of record does not raise this issue through documentation of symptoms not contemplated by the rating criteria.  As such, the issue of referral to the Director, Compensation Service, for consideration of an extraschedular rating is not currently before the Board for consideration.

Additionally, the Board notes that the Court has held that a claim for an increased rating includes a claim for entitlement to SMC when the criteria for such are raised.  Akles v. Derwinski, 1 Vet. App 118 (1991).  In this case, however, the Veteran has not raised this issue himself through any statements, and the evidence of record does raise this issue, as the percentage rating criteria for entitlement to SMC have not been met.  As such, the issue of entitlement to SMC also is not currently before the Board for consideration.


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease of the cervical spine is denied. 


REMAND

Additional development is needed prior to the adjudication of the remaining claims on appeal.
	
With regard to the Veteran's bilateral upper extremity radiculopathy claims, the Veteran testified at the May 2016 hearing that he underwent neurological testing "not long ago".  While the Veteran submitted a substantial amount of recent VA treatment records, the most recent electromyogram (EMG) report is from May 2013, over 3 years ago.  

Moreover, a May 2013 VA treatment record noted that the Veteran had an EMG of the right upper extremity at the Jesse Brown VA Medical Center (VAMC) on December 29, 2011, that showed mild right carpal tunnel syndrome.  This May 2013 VA treatment record also indicated that the Veteran underwent an EMG of the left upper extremity at the Jesse Brown VAMC on May 16, 2011, that yielded normal results.  While the claims file contains treatment records from the Jesse Brown VAMC dating back to 1995, these EMG results have not been associated with the claims file.  As such, these issues must be remanded in order to obtain all VA neurological test reports relating to the upper extremities from the Edward Hines Jr. VA Hospital and the Jesse Brown VAMC dating back to January 2010, to specifically include the December 29, 2011, and May 16, 2011, EMG reports from the Jesse Brown VAMC.  

Further, all outstanding VA treatment records should be associated with the claims file. 

Additionally, the Board notes that the Veteran testified at the May 2016 hearing that he exhibited no response to recent neurological testing.  While the Veteran discussed his radiculopathy symptoms at his most recent VA examination in January 2014, this examination report did not document symptoms as severe as he reported at the May 2016 hearing.  Moreover, the primary purpose of the January 2014 VA examination was to address the Veteran's spine complaints, not his upper extremity radiculopathy complaints.  As such, the Board finds that the Veteran should be provided a current VA neurology examination specifically addressing his radiculopathy complaints.

With regard to the Veteran's service-connected migraines and cervicogenic headaches claim, the Veteran was most recently provided a VA headache examination in January 2014, at which he was specifically noted as not having characteristic prostrating attacks of migraine headache pain.  In a May 2016 VA treatment record, the Veteran asserted that he has had chronic headaches that had been worse since 2015.  It was noted that he was started on Topiramate at the last visit.  At the May 2016 hearing, the Veteran testified that he had recently been prescribed Topamax for his headaches, and his representative commented that the Veteran's headaches were incapacitating.  Therefore, as the evidence suggests that the Veteran's headache disability has increased in severity since he was last provided a VA examination, the Board finds that this issue should be remanded in order to provide the Veteran a current VA headache examination.

Finally, the Board notes that the Veteran's claims for service connection for a bilateral eye condition, a lumbar spine condition, a TBI, and depression, and his application to reopen his previously denied claim for service connection for Bell's Palsy, were denied by the RO in a July 2012 notification letter.  In his February 2013 substantive appeal, the Veteran suggested that he wished to continue these claims.  Therefore, construing his February 2013 substantive appeal as a notice of disagreement (NOD) with regard to July 2012 denial of these issues, these claims are remanded to allow the RO to provide the Veteran with an appropriate statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. 
 
Accordingly, the case is REMANDED for the following action:

1. Obtain the following VA medical records: 
* all EMG test reports relating to the upper extremities from the Edward Hines Jr. VA Hospital and the Jesse Brown VAMC dating back to January 2010, to specifically include the December 29, 2011, and May 16, 2011, EMG reports from the Jesse Brown VAMC; 
* any treatment records from the Jesse Brown VAMC from July 2012 to the present; and
* any treatment records from the Edward Hines Jr. VA Hospital from May 2016 to the present.

2. Only AFTER obtaining as many of the above identified VA records as are available, then schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected radiculopathy of the bilateral upper extremities.

3. Only AFTER obtaining as many of the above identified VA records as are available, then schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected migraines and cervicogenic headaches.

4. Provide the Veteran with a SOC as to the issues of entitlement to service connection for a bilateral eye condition, a lumbar spine condition, a TBI, and depression, and the issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for Bell's Palsy Bell's Palsy.  He should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  

5. After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the Veteran's bilateral upper extremity radiculopathy and migraines and cervicogenic headaches issues.  If the benefits sought are not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  Failure to report for any scheduled examination may result in the denial of a claim.   See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


